DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment 
   This office action is responsive to amendment filed on 09/08/2021. The Examiner has acknowledged the amendments to Claims 1, 10-11 and 20. Claims 1-20 have been presented for examination and are rejected.

Response to Arguments
Applicant's argument, filed on September 8th, 2021 have been entered and carefully considered. 
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20160044629) in view of Bhargavadia Jamsheed (CN 102594579 hereinafter Jamsheed).   

With respect to claims 1, 11 and 20, Larson teaches an equipment deploying method, adapted for at least one electronic equipment in an area, the equipment deploying method comprising:
receiving a definition of a plurality of sub-areas in the area on a user interface (UI), wherein the UI provides a map corresponding to the area (Larson, see FIG. 1 and paragraphs [0021-0025] The IT equipment 108 may encode spatial dimension information as part of a wireless tag 110. The controller 106 can be configured to access the spatial dimension information and map the information along with location information. For example, the controller 106 may detect the volume-space (i.e. sub-areas)) occupied by wireless-tagged IT equipment 108 and map the volume-space in a three-dimensional descriptive mapping of the data center 102. The system 100 further comprises a graphical user interface 112. The controller 106 may be configured to manage the graphical user interface 112 to display a mapping describing the current data center configuration and positioning of IT equipment 108 (i.e. sub-areas)within the data center 102. The system 100 further comprises a graphical user interface 112.The controller 106 may also be configured manage the graphical user interface 112 and generate a real-time display of inventory, location mapping (i.e. which will generate and provides a map corresponding to the area), and size description of IT equipment 108 within the data center 102 (i.e. sub-areas). Paragraphs [0035-0038] further disclose CLI codes enable flexible description of resource location. Location can be described as explicitly as a particular coordinate within a room or building, or as broadly as a system in a country. Some implementations use multiple radio frequency identifiers (RFIDs) 304 arranged on the IT equipment item 302 so that orientation of the IT equipment 302 item can be determined by triangulation. For example, two RFID tags 304 may be mounted onto opposing corners of a server chassis and the location of each corner can be determined by triangulation. The two RFID tags are encoded with different identification data, enabling the location information determined for the tags to be correlated and thus orientation to be determined);
obtaining location information of the at least one electronic equipment physically located in the area and the equipment information of the at least one electronic equipment (Larson, see paragraphs [0035-0038] further disclose Telcordia™ CLI codes enable flexible description of resource location. Location can be described as explicitly as a particular coordinate within a room or building, or as broadly as a system in a country. Some implementations use multiple radio frequency identifiers (RFIDs) 304 arranged on the IT equipment item 302 so that orientation of the IT equipment 302 item can be determined by triangulation. For example, two RFID tags 304 may be mounted onto opposing corners of a server chassis and the location of each corner can be determined by triangulation. The two RFID tags are encoded with different identification data, enabling the location information determined for the tags to be correlated and thus orientation to be determined As shown in FIG. 4B, wireless tags can be encoded 412 with information characterizing spatial package dimensions of the IT equipment. The transponders can monitor not only to determine the location of IT equipment, but also to acquire the spatial dimension tag information. Mapping 414 may be performed to map the monitored IT equipment dimensions in addition to IT equipment location. The real-time dynamic location and spatial dimension mapping may be displayed 416, describing a current configuration of IT equipment in the data center);
determining whether the location information of the at least one electronic equipment corresponds to one of the sub-areas based on the corresponding relation (Larson, see Paragraphs [0053-0054] the management utility 610 may use the resource location information determined by monitoring tags on the IT equipment 604 and the resource spatial dimension information also accessed from the tags, to manage the IT equipment 604 in the data center 600. The management utility 610 may use the location and/or size information in combination with other monitored parameters to allocate resources according to various considerations such as system cooling, airflow, workload efficiency, and the like. The management utility 610 monitors the location and size of IT equipment, and may further monitor operations of the equipment, taking into consideration capacity and capabilities of the equipment); and
in response to the determination that the location information of the at least one electronic equipment is corresponding to one of the sub-areas, providing the corresponding operation configuration to the corresponding at least one electronic equipment physically located in the one of the sub-areas according to a location determined result and the equipment information,  wherein the at least one electronic equipment is capable of performing a corresponding operation according to the corresponding operation configuration (Larson, see Paragraphs [0054-0058] The management utility 610 may detect the location of the item and determine that the location is in a low-airflow portion of the data center 600. The capacity of the individual racks in the data center 600, which can be compared to the map of occupied slots to determine slot space left available for equipment which may subsequently be added. In a typical configuration, equipment is commonly a constant width and depth so that the encoded size information describes the height in U units. The management utility 610 tracks the IT equipment in three dimensions so that the height of IT equipment items and the height of vacant slots can be mapped).
Larson yet fails to explicitly disclose receiving an input of relating an operation configuration and equipment information of one of the at least one electronic equipment with one of the plurality of sub-areas respectively, to generate a corresponding relation;
However, Jamsheed discloses receiving an input of relating an operation configuration and equipment information of one of the at least one electronic equipment with one of the plurality of sub-areas respectively, to generate a corresponding relation (Jamsheed, see paragraphs [0036-0037] Fig. 2 has described network device requests and has received the flow chart of an example of the process of configuration information or data acquisition system from the system management configuration server. This process starts from step 141, and after this, remote network equipment (like the network switch) is to this management system (step 142) request configuration information. Then, management system is confirmed suitable or suitable remote equipment configuration information and is sent it to the network equipment (step 143) that this sends request. Then, this remote equipment is oneself to receive configuration information, can also be optional but advantageously be optional equipment reception configuration information, the one or more access points (step 145) that for example link to each other with this telecommunication network switch. At last, this remote equipment and network use the said configuration information (step 145) that sends or be pushed to this remote equipment equipment information is sent to the management-side server and/or is used by the management-side server. This network information can be each or the combination in any in the following: network device hardware information, network device software information, network equipment positional information, network device requests information, identification can move any other parameter of configure base, and/or the combination in any of above each item);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson with the teaching of Jamsheed to provide the insecure communication of the agreement used of equipment disposition and/or equipment and network be can make this network that external attack defense weakness is predisposed to damage the time, above-mentioned and other problem just becomes especially sharp-pointed. Other reason, need be used to dispose the simple, reliable of one, a plurality of even hundreds of the identical or different network equipment and equipment, the network architecture and the method for safety, where the combination of elements according to known methods would yield a predictable result (Jamsheed, see paragraph [0007]). 

With respect to claims 2 and 12, Larson-Jamsheed teaches the equipment deploying method, wherein the equipment information comprises an equipment identification code, and the step of providing the corresponding operation configuration to the corresponding at least one electronic equipment physically located in the one of the sub-areas according to the location determined result and the equipment information comprises: (Larson, see paragraphs [0015-0016, 0034-0036, 0039] wireless tracking of location and equipment size with asset labeling using Telcordia command line interface (CLI) codes, thereby increasing functionality. The wireless tags may encode command line interface (CLI) codes associated with data center IT equipment. The transponders may be used to read the CLI codes.)
obtaining the operation configuration corresponding to the equipment identification code in the corresponding sub-area(Larson, see paragraphs [0036-0040] some implementations use multiple radio frequency identifiers (RFIDs) 304 arranged on the IT equipment item 302 so that orientation of the IT equipment 302 item can be determined by triangulation. For example, two RFID tags 304 may be The wireless tags may encode command line interface (CLI) codes associated with data center IT equipment. The transponders may be used to read the CLI codes).

Claims 3-4 and 13-14   are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20160044629) in view of Bhargavadia Jamsheed (CN 102594579 hereinafter Jamsheed) further in view of Bugwadia et al. (US20100180016). 

With respect to claims 3 and 13, Larson-Jamsheed teaches the equipment deploying method,  yet fails to explicitly disclose  wherein the equipment information comprises a configuration version, and the step of providing the corresponding operation configuration to the corresponding at least one electronic equipment physically located in the one of the sub-areas according to the location determined result and the equipment information comprises:
determining a version difference between the configuration version and the operation configuration;
providing the corresponding and correct operation configuration according to a comparison of the version difference, wherein the operation is related to configuration update. 
However, Bugwadia discloses wherein the equipment information comprises a configuration version, and the step of providing the corresponding operation configuration to the corresponding at least one electronic equipment physically located in the one of the sub-areas according to the location determined result and the equipment information comprises:
determining a version difference between the configuration version and the operation configuration (Bugwadia, paragraphs [0020, 0023] The software, firmware, or device hardware version tells what server what the device is capable of or can do, so that version based configuration information may be provided and is primarily of benefit for policy based configuration, as different versions may have different or advanced features not available or operable in other versions. When device identification based configuration is used, the device identifier such as the device serial number may provide obtain updated our new configuration information device side procedure 302 provides that the network device 108 is ready to operate on the network and uses they persistently stored old configuration information for continued operation in the network (step 320) and a device side procedure ends (step 330).); and
providing the corresponding and correct operation configuration according to a comparison of the version difference, wherein the operation is related to configuration update (Bugwadia, paragraphs [0035, 0055] the configuration information request message may request any information and the server's response to the message may be full, partial, or a single configuration update to a stored configuration in the requesting network device. The configuration information sent may also be completely controlled by the centralized (or distributed) configuration distribution authority represented in the descriptions here as the management side configuration server. …When such failure occurs, it may be preferable that the replacement device be set up exactly the same as a failed device it replaces. There may be a set of network configuration policies that are used in whole or part to set-up, configure, and operate network devices. These policies may also take into account a particular device identifier or may utilize device type or other characteristics. Therefore, rather than tying configuration of the replacement device to a physical identifier associated with the device, the configuration of a failed device replacement device may be tied to the physical place or location or alternatively to the policies applied to devices in that location or environment so that it has the proper operation and association with the environment and other devices in that physical place or environment. Paragraph [0068-0069] further discloses the second state indicating that the device needs to obtain initial, updated, or new configuration information and request for configuration from the actual system is sent (step 310). In an implementation, the request for configuration is sent using a “configure me” message to the management systems side server 206).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Jamsheed’s with the teaching of Bugwadia to provide the remote device then receiving the configuration data set at the network device and auto-configuring/automatically configuring computing equipment, for more than a few devices or indeed for dozens or hundreds of devices,  otherwise, would be so administratively time consuming and costly that it 

With respect to claims 4 and 14, Larson-Jamsheed teaches the equipment deploying method, yet fails to explicitly disclose wherein the operation is related to command execution. 
However, Bugwadia discloses wherein the operation is related to command execution (Bugwadia, paragraph [0021], The boot or mode state 114 provides storage and an indicator so that at the time the network device boots a query may be made of this state so that the appropriate decision to request new configuration information or to maintain persistently the old configuration information may be known. The state may be stored in a memory or may be indicated directly by other physical property such as the state of a switch, line, or other physical element. The network device is programmed to take or execute different paths and execute different boot sequences depending upon the state of the boot mode state 114 stored. In at least one embodiment, the network device is capable of autonomous operation. Paragraph [0058] further discloses system, device, and method are provided to permit automatic and touch-free or substantially touch-free configuration of a network device at a location to be configured to operate on the network without the on-site participation or involvement of a technician, information technologist (IT) administrator or other trained professional. Touch-free operation means that the installer of the network device only needs to connect the network device to a communication link, such as a wired or wireless Ethernet or other network that can reach a source of configuration. This information source may typically be a network server and the network will be or include the Internet connected to the network device using an Ethernet cable or wireless equivalent. Once the network device has been connected to a network that can reach or connect to the configuration information source and power is applied to the network device so that it boots its operating program for operation as its particular type of network device, such as a network switch, the network device is programmed to contact its configuration information source and get its configuration information and then self-install on the network without any other assistance or intervention).
. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larson  et al. (US 20160044629) in view of Bhargavadia Jamsheed (CN 102594579 hereinafter Jamsheed) in view of further in view of Ungs (US 20040056759). 

With respect to claims 5 and 15, Larson-Jamsheed teaches the equipment deploying method, wherein the step of whether the location information of the at least one electronic equipment corresponding to one of the sub-areas comprises:
Larson-Jamsheed yet fails to explicitly disclose determining, according to the location information, whether any of the at least one electronic equipment is physically located outside the sub-areas; and disabling, in response to the determining that any of the electronic equipment is physically located outside the sub-areas, providing the operation configuration to any of the electronic equipment located outside the sub-areas.
However, Ungs discloses  determining, according to the location information, whether any of the at least one electronic equipment is physically located outside the sub-areas; and disabling, in response to the determining that any of the electronic equipment is physically located outside the sub-areas, providing the operation configuration to any of the electronic equipment located outside the sub-areas (Ungs, paraphrase [0019-0023] In general, the system 100 is configured to disable operation of the electronic devices 102 and 104 because they are outside the predetermined space of intended operation 120. It is believed that eliminating all functionality or a large portion of the otherwise available functionality of an electronic device when it is removed from the predetermined space of intended operation 120, will dramatically reduce the value of such electronic devices to thieves. While the discussion herein is focused around preventing theft and thereby setting the predetermined space of intended operation 120 to be, for example, an office complex, etc., the predetermined space of intended operation 120 may be set to a subset of the electronic device owner's property. Setting the predetermined space of intended operation 120 in such a way could help to reduce the “midnight requisitions” which occur in large companies where employees may misappropriate the resources of employees in other departments or divisions, etc.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Jamsheed with the teaching of Ungs to provide a system and method for securing electronic appliances in an efficient manner in response to the determining that any of the electronic equipment is physically located outside the sub-areas. Thus, improved systems and methods for securing, identifying and reducing misappropriation of protected objects and electronic equipment without the concomitant increases in inefficiencies of use which are often placed upon the proper users of the equipment when typical security measures are employed, where the combination of elements according to known methods would yield a predictable result (Ungs, see paragraphs [0004-0011]). 

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Larson  et al. (US 20160044629) in view of Bhargavadia Jamsheed (CN 102594579 hereinafter Jamsheed) further in view Wifvesson et al. (US 20140150064). 

With respect to claims 6 and 16, Larson-Jamsheed teaches the equipment deploying method, yet fails to explicitly disclose  further comprising:
performing security verification on any of the at least one electronic equipment; and 
disabling, in response to that the any of the electronic equipment fails to pass the security verification, providing the operation configuration to any of the electronic equipment that fails to pass the security verification.
is verified on the basis of the security authentication data and a notification is conveyed to the user if the verification is successful. The code is further operable to enable the device to receive a configuration message indicating the configuration in which the device should operate, and change configuration if the indicated configuration is different to the current configuration. Paragraphs [0058-0061] further discloses the user device 201 there is a message verification function 204 configured to filter messages based on the authenticity and/or integrity information carried in the messages and the provisioned key(s). The message verification function can be implemented in the mobile equipment (ME) of the UE, or in a SIM or USIM module or other removable module such as ISIM, embedded UICC (eUICC) in ETSI SCP or a soft SIM implementation in a Trusted Execution Environment (TrE) also named MCIM. …A configuration function 205 interacts with the user device 201 to perform a verification configuration action to enable policy enforcement in the user's device); and 
disabling, in response to that the any of the electronic equipment fails to pass the security verification, providing the operation configuration to any of the electronic equipment that fails to pass the security verification (Wifvesson, see paragraphs [0060, 0063-0067] a configuration function 205 interacts with the user device 201 to perform a verification configuration action to enable policy enforcement in the user's device, leading to blocking (I.e. blocking) of further messages that fail validation of authenticity and/or integrity or other processing of security information. Optionally, the key provisioning could be performed at the same time as the verification configuration action, or any time before that. If the indicated configuration is for verification to be disabled then the verification disabled mode 401 should be maintained and the UE waits to receive the next message 402).

 
With respect to claims 7 and 17, Larson-Jamsheed-Wifvesson teaches the equipment deploying method, wherein after the step of performing the security verification on the at least one electronic equipment, the method further comprises:
disabling, in response to that any of the electronic equipment fails to pass the security verification, obtaining the equipment information of any of the electronic equipment (Wifvesson, see paragraphs [0064-0068] If the message is a configuration message then a check is made to determine what configuration is indicated therein. If the indicated configuration is for verification to be disabled then the verification disabled mode should be maintained and the UE waits to receive the next message. If the indicated configuration is that verification should be enabled verification then the UE switches over into “verification enabled” mode 406 and waits to receive the next message. If the message is not a configuration message and verification is enabled, then checks are made to authenticate the message 409 and confirm its integrity. If either of these checks is failed then the message is discarded).

With respect to claims 8 and 18, Larson-Jamsheed-Wifvesson teaches the equipment deploying method, wherein after the step of performing the security verification on the at least one electronic equipment, the method further comprises:
allowing, in response to that any of the electronic equipment passes the security verification, the next security verification on any of the electronic equipment to be ignored (Wifvesson, see paragraphs [0029, 0060-0066] If the indicated configuration is that verification should be enabled verification then verification enabled” mode and waits to receive the next message. It will be appreciated that the configuration message itself should be authenticated to the user. This can be done using any suitable system such as a public key signature. If either of these checks is failed then the message is discarded. If both are passed then the message is displayed).

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson  et al. (US 20160044629) in view of Bhargavadia Jamsheed (CN 102594579 hereinafter Jamsheed) further in view Kumar, et al. US 20180219869). 

With respect to claims 9 and 19, Larson-Jamsheed teaches the equipment deploying method, yet fails to explicitly disclose   wherein the location information is obtained by an indoor positioning mechanism.
However, Kumar discloses wherein the location information is obtained by an indoor positioning mechanism (Kumar, FIG. 1 and paragraphs [0033-0034] the positioning system is an indoor positioning system comprising at least some anchor nodes situated indoors (within one or more buildings), and in embodiments this may be a purely indoor positioning system in which the anchor nodes 6 are only situated indoors. It is not excluded that the network extends indoors and/or outdoors, e.g. also including anchor nodes situated across an outdoor space such as a campus, street or plaza covering the spaces between buildings).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Jamsheed with the teaching of Kumar to provide the method for determining a location of electronics device in an indoor or outdoor setting, such as a mall or office building and provide a multilateration method for locating objects in an indoor setting in order to provide more data measurements and hence can improve the accuracy of the system and reduce system complexity. Improve its accuracy in determining the location and may be obtained at multiple angles to improve accuracy. Accurate positional information of the remote can then be used to provide configuration of electronic equipment deploying system, in doing so, improving electronic equipment deploying efficiency 

With respect to claim 10, Larson-Jamsheed teaches the equipment deploying method, yet fails to explicitly disclose  wherein the step of obtaining the location information of the at least one electronic equipment in the area comprises:
receiving a definition of the area to form a coordinate system; and deciding a coordinate of the location information in the coordinate system.
However, Kumar discloses wherein the step of obtaining the location information of the at least one electronic equipment in the area comprises:
receiving a definition the area to form a coordinate system; and deciding a coordinate of the location information in the coordinate system (Kumar, see paragraphs [0051-0056] by whatever technique the location is determined, this location may then be used to assess whether the mobile device is granted access to some location-based service or other such function. To this end, there is provided a service access system configured to conditionally grant access to the service in dependence on the absolute location of the mobile device. In a device centric approach the mobile device  submits its determined absolute location (e.g. in terms of global coordinates, map coordinates or coordinates on a floor plan) to the service access system  over a connection via the wireless access point  or other means such as a cellular connection. The service access system 16 then assesses this location and grants the mobile device  with access to the service on condition that the location is consistent with provision of the service (and any other access rules that happens to be implemented, e.g. also verifying the identity of the user). In a network centric approach, the location server submits the determined absolute location of the mobile device to the service access system, e.g. via a connection over a local wired or wireless network and/or over a wide area network or internetwork such as the Internet). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Larson-Jamsheed with the teaching of Kumar to provide the method for determining a location of electronics device in an indoor or outdoor setting, such as a mall or office building and provide a multilateration method for locating objects in an indoor setting in order to provide .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10/23/2021



/ELIZABETH KASSA/
Examiner, Art Unit 2457

 /HEE SOO KIM/ Primary Examiner, Art Unit 2457